MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
The government moved the Court to impose additional conditions upon the pretrial release of the defendant herein by requiring his execution of an increased bail bond with sufficient solvent sureties.* 18 U.S.C. § 3146(e). In support of such motion the *1354government submitted an affidavit and exhibits which reflect that Mr. Harrison was arrested by state authorities on August 6 and 19,1978, respectively, and that on each such occasion he was charged inter alia with carrying arms. As to the second such occasion, the defendant entered a plea of guilty and was fined $50 plus court costs. It is contended by the government that such demonstrates that the defendant “ * * * poses a danger to himself and the community ”
“ * * * The purpose of setting bail is to permit release, not to prohibit release. * * * ” United States v. Wind, C.A. 6th (1975), 527 F.2d 672, 674. “ * * * [Conditions for release are to be set only if a release on personal recognizance will not reasonably assure the appearance of the defendant in court. * * * ” Idem. The specific factors to be considered in making this determination are contained in 18 U.S.C. § 3146(b), and, although not specifically listed therein, the Court may consider evidence that the defendant has threatened witnesses and is a danger to the community. United States v. Bigelow, C.A. 6th (1976), 544 F.2d 904, 907[2]; United States v. Wind, supra, 527 F.2d at 675[1].
Considering the criteria listed in 18 U.S.C. § 3146(b), and considering further the additional evidence presented by the government in support of its present motion, the Court is of the opinion that the conditions of release already imposed upon the defendant will reasonably assure his appearance for trial herein. Accordingly, the motion hereby is
OVERRULED.

 In each of these actions Mr. Harrison was released on a $2,500 unsecured bond.